 1   Patrick L. Deedon, State Bar No.: 245490
     Tracey A. Amundson, State Bar No. 315876
 2   MAIRE & DEEDON
 3   2851 Park Marina Dr., #300
     Post Office Drawer 994607
 4   Redding, California 96099-4607
     (530) 246-6050 / 246-6060 (fax)
 5   pdeedon@maire-law.com
 6   tamundson@maire-law.com
     Attorney(s) for Defendants,
 7   SISKIYOU JOINT COMMUNITY COLLEGE DISTRICT, erroneously sued as
     SISKIYOU JOINT COMMUNITY COLLEGE, and DENNIS WEATHERS
 8
 9
10                                    UNITED STATES DISTRICT COURT
11                                  EASTERN DISTRICT OF CALIFORNIA
12
13    JUAN ROBERTO MAZARIEGOS                               No. 2:17-cv-00809-TLN-DMC
      KOOSEMANS, an individual,
14
                         Plaintiff,
15                                                          ORDER GRANTING DEFENDANTS’
              v.                                            MOTION TO SEAL ECF NO. 27.1
16
      SISKIYOU JOINT COMMUNITY
17
      COLLEGE, a California Public Entity; and
18    DENNIS WEATHERS, an individual,

19                       Defendants.

20
            The Court having read and considered Defendants’ motion, (ECF No. 30), for an order sealing
21
     the document electronically filed in the above-mentioned case as ECF No. 27.1, hereby finds good
22
     cause exists and orders as follows:
23
24                  1.         Defendants’ motion to seal ECF No. 27.1, (ECF No. 30) is GRANTED;

25                  2.         The document filed in the above-mentioned case as ECF No. 27.1 shall be

26   sealed from the record.

27   Dated: October 16, 2018

28
                                                    Troy L. Nunley
                                                    United States District Judge
                                                        1
